                       UNITED STATES DISTRICT COURT
                            DISTRICT OF MAINE


UNITED STATES OF AMERICA               )
                                       )
      v.                               )      1:11-cr-00206-JAW-2
                                       )
RICKY SIROIS                           )


     ORDER ON MOTION FOR HALFWAY HOUSE RECOMMENDATION

      As the Court has a generally positive view of the efficacy of residential reentry

centers in bridging the gap from a period of federal incarceration to the freedom of

society, the Court grants an inmate’s request for a recommendation to the Bureau of

Prisons for halfway house placement. In so doing, however, the Court acknowledges

the Bureau of Prisons’ superior knowledge of the Defendant, of the availability of

halfway house placement for the Defendant, of the impact of his placement on other

inmates who are seeking similar placement, and of the Defendant’s record while

incarcerated.

I.    BACKGROUND

      On January 6, 2014, the Court sentenced Ricky Sirois to forty-eight months of

incarceration, three years of supervised release and a $100 special assessment for

engaging in a conspiracy to distribute and possess with the intent to distribute

oxycodone. J. (ECF No. 315). Mr. Sirois began a three-year term of supervised

release on June 1, 2015. Pet. for Warrant or Summons for Offender under Supervision

(ECF No. 360). Mr. Sirois appealed his sentence to the Court of Appeals for the First
Circuit and on May 22, 2015, the First Circuit affirmed it. United States v. Sirois,

602 F. App’x. 1 (1st Cir. 2015).

      On May 25, 2017, the Probation Office moved for an arrest warrant, claiming

that Mr. Sirois violated the no-crimes and the no-drugs conditions of his supervised

release. Pet. for Warrant or Summons for Offender under Supervision (ECF No. 360).

The Court held a revocation hearing on August 7, 2017 and asked the Assistant

United States Attorney to set forth the bases for the alleged supervised release

violations. Tr. of Proceedings 3:20-4:4 (ECF No. 381). The Assistant United States

Attorney stated that on July 13, 2017, Mr. Sirois had been convicted in state of Maine

court for the unlawful possession of heroin and that Mr. Sirois had tested positive on

two occasions for cocaine and on one occasion for marijuana. Id. 4:21-5:8. Mr. Sirois

admitted that he committed these violations. Id. 7:23-8:1. On August 7, 2017, the

Court sentenced Mr. Sirois to twenty-four months of incarceration with no supervised

release to follow. J. at 1-2 (ECF No. 374). Mr. Sirois appealed the Court’s sentence

to the Court of Appeals for the First Circuit and on August 6, 2018, the Court of

Appeals affirmed the sentence. United States v. Sirois, 898 F.3d 134 (1st Cir. 2018).

      On June 11, 2018, Mr. Sirois moved to amend the revocation judgment to

include a period in a halfway house. Pro Se Mot. to Modify Revocation J. to Include

Halfway House Time (ECF No. 385). Mr. Sirois asked for nine months in a halfway

house and, if not, six months. Id. at 1. On June 21, 2018, he wrote the Court again

in support of his motion. Letter from Ricky Sirois to Clerk of Ct. (ECF No. 386). On

June 25, 2018, he wrote again. Letter from Ricky Sirois to Clerk of Ct. (ECF No. 387).



                                          2
On June 29, 2018, the Government filed an objection to the motion. Gov’t’s Obj. to

Def.’s Mot. for Halfway House Time (ECF No. 389). On July 19, 2018, Mr. Sirois filed

another letter. Letter from Ricky Sirois to Clerk of Court (ECF No. 387). On July 23,

2018, he filed a final letter. Letter from Ricky Sirois to Clerk of Court (ECF No. 392).

      On August 2, 2018, the Court dismissed Mr. Sirois’ motion on two bases. Order

on Mot. to Modify Sentencing J. (ECF No. 393) (Order). First, after sentence is

imposed, the law severely constrains the ability of the sentencing court to amend a

sentence and the grounds upon which it may do so, and the Court determined that

those circumstances were not present in Mr. Sirois’ case. Id. at 2-3. Secondly, even

if it could amend the revocation judgment, the Court ruled that it would not do so in

Mr. Sirois’ case because the United States Supreme Court has written that Congress

has given the Bureau of Prisons (BOP) “plenary control, subject to statutory

constraints, over ‘the place of the prisoner’s imprisonment.’” Tapia v. United States,

564 U.S. 319, 331 (2011) (quoting 18 U.S.C. § 3621(b)). Mr. Sirois requested halfway

house placement in the Northern Maine Reentry and Recovery Center, but the Court

was aware of significant funding issues with the Center and the Court concluded it

was better to allow the BOP to make suitability determination for Mr. Sirois and to

allow the BOP to prioritize him among other inmates. Order at 4. On August 13,

2018, Mr. Sirois appealed the Court’s Order to the Court of Appeals for the First

Circuit. Notice of Appeal (ECF No. 396).

      On September 13, 2018, Mr. Sirois filed another motion for a halfway house

recommendation with this Court. Mot. for Halfway House Recommendation (ECF



                                           3
No. 402) (Def.’s Mot.). This time, Mr. Sirois did not request that the Court amend its

judgment, only that the Court recommend halfway house placement to the BOP

under 18 U.S.C. § 3624(c). Id. This time Mr. Sirois says that he could be placed in

Bangor, Portland or Boston, where his brother lives. Id. at 1. Mr. Sirois contends

that he has met “all of the requirements in the factors for consideration in making

placement and transfer determinations.” Id.

      Mr. Sirois says that on March 27, 2018, he filed a halfway house package with

the Fairton Federal Correctional Institution in anticipation of his release date of

April 10, 2019. Id. at 2. He states that BOP told him that it was still processing the

package. Id. He writes that BOP informed him that it typically starts the reentry

process thirty months before an inmate’s release and as he was sentenced to only

twenty-four months, his reentry package should have been reviewed at least eighteen

months before his release. Id. As of the time of the filing, Mr. Sirois says he had only

seven months before release and he is worried that he will miss the opportunity to

prepare for his discharge from prison if BOP does not act favorably on his request for

reentry assignment. Id. at 2-3.

II.   LEGAL STANDARDS

      The United States Supreme Court has written that Congress has given the

BOP “plenary control, subject to statutory constraints, over ‘the place of the prisoner’s

imprisonment.’” Tapia v. United States, 564 U.S. 319, 331 (2011) (quoting 18 U.S.C.

§ 3621(b)). Federal law permits a court to make a recommendation to the BOP, “[b]ut




                                           4
decisionmaking authority rests with the BOP.”             Id.   The applicable statutory

provision is 18 U.S.C. § 3624(c)(1):

        [The BOP] shall, to the extent practicable, ensure that a prisoner
        serving a term of imprisonment spends a portion of the final months of
        that term (not to exceed 12 months), under conditions that will afford
        that prisoner a reasonable opportunity to adjust to and prepare for the
        reentry of that prisoner into the community. Such conditions may
        include a community correctional facility.

Federal law also provides that a sentencing court may make a recommendation that

a prisoner serve a term of imprisonment in a residential reentry center. 18 U.S.C. §

3621(b). But the recommendation has “no binding effect.” Id.

        Some sentencing courts have issued orders recommending release into a

residential reentry center. United States v. Hoskins, No. 3:01-cr-00266, 2018 U.S.

Dist. LEXIS 56466 (M.D. Pa. Apr. 3, 2018); United States v. Bhamani, No. 2:10-cr-

00327-TLN, 2017 UL 2992455, 2017 U.S. Dist. LEXIS 109902 (E.D. Cal. Jul. 13,

2017); United States v. Brattin, No. 2:13-cr-0161-JAD-CWD-1, 2016 WL 4467897,

2016 U.S. Dist. LEXIS 112222, (D. Nev. Aug. 23, 2016); United States v. Bartels, No.

12-cr-20072, 2016 WL 6956796, 2016 U.S. Dist. LEXIS 164056 (E.D. Mich. Nov. 29,

2016); United States v. Baker, No. 3:01-cr-94-01-MHT, 2013 WL 355867, 2013 U.S.

Dist. LEXIS 11418 (M.D. Ala. Jan. 29, 2013); United States v. Qadri, No. CR-06-

00469-LEK, 2017 WL 1011663, 2017 U.S. Dist. LEXIS 38716 (D. Haw. Mar. 15, 2017).

These    courts   have   typically     emphasized   the    defendant’s   post-sentencing

rehabilitation, the criminal record, and any recommendations from BOP personnel.

        Other sentencing courts have denied similar motions. United States v. Perry.

No. 2:13-cr-0049-TLN, 2017 U.S. Dist. LEXIS 65226 (E.D. Cal. Apr. 27, 2017); United

                                            5
States v. Anderson, No. 10-20437-CR-JEM, 2012 WL 5530271, 2012 U.S. Dist. LEXIS

195841 (S.D. Fla. Aug. 1, 2012); United States v. Landers, No. 6:09-cr-0893-JMC,

2013 WL 5530271, 2013 U.S. Dist. LEXIS 144450 (D.S.C. Oct. 7, 2013). Often the

denials are based on the sentencing court’s deference to the BOP’s superior legal and

factual position to make this decision, on a lack of corroborating information, and on

the timing of the motion, such as a motion made too early in an inmate’s sentence to

predict his status at the end of incarceration. See e.g., United States v. Hoskins, No.

3:01-cr-00266, 2018 U.S. Dist. LEXIS 14474 at *6 (M.D. Pa. Jan. 30, 2018). On

November 18, 2011, Judge Hornby of this District denied a similar request,

concluding that there was “no reason to distinguish [the defendant] from other

inmates whom the [BOP] must assign in accordance with the criteria Congress has

given it.” United States v. Smith, No. 2:10-cr-00154-JDL, Order on Def.’s Mot. for

Judicial Recommendation to BOP at 1 (ECF No. 34).

      In addition to denying Mr. Sirois’ earlier motion, the Court has issued opinions

on three similar motions. United States v. Stile, No. 1:11-cr-00185-JAW, 2018 U.S.

Dist. LEXIS 150648 (D. Me. Sept. 5, 2018); United States v. Ford, No. 1:12-cv-00163-

JAW-4, 2018 U.S. Dist. LEXIS 107304 (D. Me. Jun. 25, 2018); United States v.

Sutherland, No. 1:15-cv-00041-JAW, 2018 U.S. Dist. 104596 (D. Me. Jun. 22, 2018).

It granted two and dismissed one. These motions are fact-intensive. The motion the

Court denied, for example, involved a defendant who lied on the witness stand in two

jury trials and received an obstruction of justice enhancement. Ford, 2018 U.S. Dist.




                                          6
LEXIS 107304, at *6-7. The Court was reluctant to accept her word about her

progress in prison absent corroboration.

III.   DISCUSSION

       The Court makes five observations.

       A.    Addiction

       First, Mr. Sirois has had a long struggle with addiction. See Sirois, 898 F.3d

at 135-36. Mr. Sirois’ history of addiction suggests that he would benefit from an

interim period where drug abuse treatment would be available and where there will

be constraints on his freedom.

       B.    Past Performance on Supervised Release

       Second, as Mr. Sirois’ revocation report, the contents of which he admitted at

his revocation hearing, reflects that he was non-compliant with the conditions of

supervised release, including drug/alcohol testing, that he consorted with known

felons, that he told the probation officer that he would rather go to jail than

participate in substance abuse treatment, and that he was arrested for state-based

drug charges.   The Court is uncertain whether Mr. Sirois’ past non-compliance,

specifically his difficulty complying with the basic terms of supervised release, will

persist and whether his history would affect the BOP’s decisions.

       C.    Congressional Policy

       Third, consistent with congressional policy expressed in the Second Chance

Act, the Court is of the view that inmates like Mr. Sirois who have served a term in




                                           7
federal custody almost always benefit from placement in a residential reentry center

in order to make a smooth transition from incarceration to supervised release.

      D.    Conduct During Imprisonment

      Fourth, the Court sentenced Mr. Sirois on his revocation violations on August

7, 2017 and it has not received any further information from the BOP about how he

has fared while in federal custody. Unlike some inmates who have made similar

motions, other than a reference to studying self-help books, Mr. Sirois has not

revealed much about his time in prison; for example, he has not stated whether he

has taken advantage of any BOP programs, including drug and/or alcohol abuse

treatment, and whether he has presented any disciplinary problems. Def.’s Mot. at

1-3. It seems obvious that the BOP, which has maintained custody of Mr. Sirois since

August 2017, is in a much better position to evaluate his request than this Court,

which last interacted with him over a year ago.

      E. The BOP’s Superior Knowledge

      Fifth, the Court is unaware of whether a residential reentry center has a place

for Mr. Sirois, whether the Court’s recommendation would displace another equally

deserving inmate waiting in line for placement, and the BOP’s range of other

considerations, which necessarily involve the allocation of limited resources. For

reasons both statutory and practical, the Court expressly defers to the BOP in

responding to the Court’s recommendation.

      F.    Revocation Sentence Without Further Supervised Release




                                         8
      Sixth, Mr. Sirois presents an unusual case because he has been sentenced to a

twenty-four month period of incarceration on a revocation petition with no supervised

release is to follow. More typically, the inmate requests a halfway house to achieve

success when released from incarceration and placed on supervised release,

particularly the need to coordinate with treatment providers, employers, and others

in making the transition from prison to society. At the same time, there is no reason

that a halfway house could not be helpful in adjusting the Defendant to society, even

without the later structure of supervised release.

      Furthermore, Mr. Sirois’ revocation sentence was twenty-four months,

which—though not a short time for Mr. Sirois—is not an especially long federal

sentence. The Court does not know whether the BOP considers the length of an

inmate’s sentence in assessing requests for halfway house placement and, if so, how

this factor affects its placement decisions.

      G.     Placement

      Finally, in Mr. Sirois’ case, the Court concludes that the BOP is better able

than the Court to assess his current suitability for a halfway house and to prioritize

him for placement among its inmate population.

IV.   CONCLUSION

      With these caveats, and based primarily on the Court’s positive view of the

efficacy of residential reentry centers in bridging the gap between incarceration and

the freedom of society, the Court GRANTS the Defendant’s Motion for Halfway House




                                           9
Recommendation (ECF No. 402) and recommends Mr. Sirois for halfway house

placement.

      SO ORDERED.



                                       /s/ John A. Woodcock, Jr.
                                       JOHN A. WOODCOCK, JR.
                                       UNITED STATES DISTRICT JUDGE

Dated this 11th day of October, 2018




                                        10
